DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 02/07/2020.  As directed by the amendment: claims 1, 3, 4, 12, 19 – 21 have been amended, claims 2, 9 – 11, 18, 22, and 27 have been cancelled.  Thus, claims 1, 3 – 8, 12 – 17, 19 – 21, and 23 – 26 are presently pending in this application.

Claim Objections
Claim 19 objected to because of the following informalities:  
“the the dose button” in claim 19 line 4 should read “the dose button”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8, 12 – 15, 17, 20, 21, and 24 – 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strowe (U.S. 6,277,099).
Regarding claim 1, Strowe teaches a medication delivery device (Figures 1 – 7c) comprising: 
a device body (body of device shown in Figures 1a and 1b) having a longitudinal axis; 
an actuator (34) that is movable relative to the device body during a dose setting operation and movable relative to the device body along the longitudinal axis during a dose dispensing operation to deliver a medication (knob 34 is rotatable to set a dose and is depressed when dispensing a dose as discussed in Col. 3, lines 37 – 58), 
the actuator including a contactable surface defining a plurality of teeth (30 as shown in Figure 2a); 
a dose setting member (26, 74, 80) that rotates relative to the device body during the dose dispensing operation, the dose setting member including a finger (finger forming slots 326 as shown in Figure 6b) extending at least one of radially and configured to apply a mechanical force to the contactable surface as the finger contacts the teeth of the contactable surface during relative rotation, specifically a stepped clutch seat 30 has 4 radial splines 130. The stepped clutch disk also has two slots 132 that rotationally engage with two splines 138 located on the dose knob insert 38, which is in turn rotationally coupled to the dose knob 34 (Col. 5, lines 36 – 58);
and a dose detection system (300, 302, 304, 306, Figures 7a – 7c) configured to detect rotation of the dose setting member relative to the actuator during the dose dispensing operation (Col. 7, lines 16 – 28), the dose detection system including a piezoelectric sensor (304 and 306, Col. 6, line 43 – Col. 7, lines 14).
Regarding claim 3, Strowe teaches that the piezoelectric sensor is mounted to the actuator and in physical contact with the contactable surface (the piezoelectric sensor is in physical contact with teeth 74 as shown in Figure 7a).
Regarding claim 5, Strowe teaches that wherein the dose detection system comprises a controller (processor on the PC board 22 as discussed in Col. 7, lines 16 – 18) in electrical communication with the piezoelectric sensor, the controller configured to: receive an analog signal generated by the piezoelectric sensor; convert the analog signal to a digital signal; and determine a unit of rotational movement of the dose setting member from the digital signal, the unit of rotational movement indicative of an amount of dose dispensed during the dose dispensing operation (as discussed in Col. 7, lines 15 – 28).
Regarding claim 6, Strowe teaches a voltage detector configured to receive a signal from the piezoelectric sensor (Examiner notes that processor located on the pc board 22 can be understood as a voltage detector since the piezoelectric sensor send the pair of electrical signals to the processor each time the pawl 308 is released as discussed in Col. 7, lines 15 – 17.
Regarding claim 8, Strowe teaches a reservoir (8) containing the medication and a piston (7) coupled to the actuator, the piston traveling through the reservoir in the dose dispensing operation to deliver the medication from the reservoir (Col. 3, lines 36 – 58).
	Regarding claim 12, Strowe teaches a medication delivery device comprising: 
a device body (body of device shown in Figures 1a and 1b) having a longitudinal axis 
a dose setting member (26, 74, 80) coupled to the device body and rotatable relative to the device body during a dose dispensing operation, specifically once the eject button 40 locks dose knob 34 in its depressed state, clutch spring 32 serves to complete the distal movement of the plunger 26 and half nuts 12 (Col. 6, lines 21 – 23);
an actuator (34) coupled to the device body and movable relative to the device body during the dose dispensing operation (knob 34 is rotatable to set a dose and is depressed when dispensing a dose as discussed in Col. 3, lines 37 – 58); 
and a dose detection system (300, 302, 304, 306, Figures 7a – 7c) configured to detect rotation of the dose setting member during the dose dispensing operation (Col. 7, lines 16 – 28), the dose detection system including a piezoelectric sensor (304 and 306, Col. 6, line 43 – Col. 7, lines 14).
the dose detection system comprising: at least one deformable member (308) coupled to the actuator as shown in Figure 7a; 
a piezoelectric sensor (304/306, Col. 6, line 43 – Col. 7, lines 14) coupled to the at least one deformable member; 
and at least one force applicator (74) coupled to the dose setting member and configured to apply a mechanical force to the at least one deformable member and deform the piezoelectric sensor during the dose dispensing operation (Col. 7, lines 16 – 28).
Regarding claim 13, Strowe teaches a control system in communication with the dose detection system, the control system being programmed to determine an amount of delivered medication based on the deformation of the piezoelectric sensor (processor on the PC board 22 as discussed in Col. 7, lines 15 – 28).
Regarding claim 14, Strowe teaches that the at least one force applicator is rotatable relative to the at least one deformable member during the dose dispensing operation (Col. 7, lines 16 – 28).
Regarding claim 15, Strowe teaches that the at least one force applicator is rotationally coupled to the dose setting member such that the at least one force applicator and the dose setting member rotate together during the dose dispensing operation (Col. 7, lines 16 – 28).
Regarding claim 17, Strowe teaches that the at least one force applicator comprises a finger that extends from the dose setting member in one of an axially proximal direction and a radially outward direction (teeth 74 as shown in Figures 7a and 7b)
Regarding claim 20, Strowe teaches that the at least one deformable member comprises a plurality of teeth (74) arranged on a distal surface of the actuator (Figures 7b and 7c)
Regarding claim 21, Strowe teaches that the at least one force applicator deforms the piezoelectric sensor in a radially outward direction that is substantially perpendicular to the longitudinal axis, wherein the piezoelectric sensor is inactive during the dose setting operation (Figures 7b, 7c and Col. 6, line 43 – Col. 7, lines 14)
	Regarding claim 24, Strowe teaches that the dose detection system is an integral component that is permanently coupled to the device body (sensor system 300 is provided inside the housing of the device as shown in Figures 2a, and 7a – 7c.
Regarding claim 25, Strowe teaches that the at least one deformable member is flexible; and the at least one force applicator is rigid (Col. 6, line 43 – Col. 7, lines 14).
Regarding claim 26, Strowe teaches that during a dose setting operation, the dose setting member is rotationally coupled to the actuator such that the dose setting member and the actuator rotate together relative to the device body; and during the dose dispensing operation, the dose setting member is rotationally uncoupled from the actuator such that the dose setting member rotates relative to the actuator (as discussed in Col. 5, lines 36 – 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowe (U.S. 6,277,099) in view of Utermoehlen (U.S. 2019/0209783).
Regarding claim 7, Strowe teaches claim 6 as seen above.
However, Strowe does not teach a communication port configured to send information from the voltage detector to a remote device.
Utermoehlen teaches a device similar to Strowe and the current application, further including a communication port (communication interface 300) configured to send information from the voltage detector to a remote device, specifically the communication interface 310 is configured to make at least the released fluid quantity available to an appliance arranged outside the fluid discharge device 100 (paragraph [0044]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Utermoehlen with the device of Strowe in order to make the released fluid quantity available to an appliance arranged outside the fluid discharge device (paragraph [0044]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strowe (U.S. 6,277,099) in view of Koehler (U.S. 2010/0145656).
Regarding claim 23, Strowe teaches claim 12 as seen above.
However, Strowe does not specify that the dose detection system is a modular component that is removably coupled to the device body.
Koehler teaches a device similar to Strowe and the current application, further including that the dose detection system (6) is a modular component that is removably coupled to the device body (as shown in Figure 1 and discussed in paragraph [0037]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the technique of Koehler (make the dose detection system a modular component that is removably coupled to the device body) with the system of Strowe since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the dose detection system is a modular component that is removably coupled to the device body, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V)

Allowable Subject Matter
Claim(s) 4, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, cited prior arts do not teach that said finger has a base coupled to an axial surface of the dose setting member, the finger extending circumferentially above the axial surface and in a space relationship with the axial surface, the finger configured to flex radially; and the teeth coupled to a dose button of the actuator, the teeth extending longitudinally along an inner wall of the dose button, the inner wall defining the contactable surface, the teeth contactable with the finger during relative rotation to cause the finger to flex radially inward.
Regarding claim 16, cited prior arts do not teach that the at least one force applicator comprises a plurality of teeth arranged in a helical pattern on an outer surface of the dose setting member.
Regarding claim 19, cited prior arts do not teach that the actuator comprises a dose button defining an inner radial surface and a distal surface, the at least one deformable member comprises a plurality of teeth arranged on said inner radial surface of the dose button, the teeth extending axially in physical contact with the distal surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783  
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783